Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  September 23, 2015                                                                    Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  151655(34)                                                                                 Mary Beth Kelly
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
  REVERSE MORTGAGE SOLUTIONS, INC.,                                                     Richard H. Bernstein,
                                                                                                        Justices
           Plaintiffs-Appellee,
                                                             SC: 151655
  v                                                          COA: 322927
                                                             Wayne CC: 13-001662-AV
  ESTATE OF OSCAR L. BATCHELOR,
  TERRENCE CRAWFORD, YVETTE
  CRAWFORD, and all other occupants,
             Defendants-Appellants.
  ________________________________________/

         On order of the Chief Justice, the motion of the Estate of Oscar L. Batchelor to
  substitute for defendant-appellant Oscar L. Batchelor, deceased, pursuant to MCR
  2.202(A)(1) is GRANTED.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 23, 2015